 

F|LED

December 14, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us D|STRlcT couRT

EASTERN D|STR|CT OF

cALlFoRMA%; .
EASTERN DISTRICT OF CALIFORNIA __W-/_

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2118CR00240-MCE
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
NOE FELIX GUADALUPE, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release NOE FELIX GUADALUPE , Case No. _
2118CR00240-MCE , Charge 8USC § l326gf) , from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $_______

ll Unsecured Appearance Bond $J_Z,M@
Appearance Bond With lO% Deposit
Appearance Bond With Surety
_ Corporate Surety Bail Bond

_\/_ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

lssued at Sacramento~CA on Decemberl4, 2018 at 2221 nm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

